PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
42United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/631,353
Filing Date: 23 Jun 2017
Appellant(s): HANNEKEN, Chris



__________________
CHRIS HANNEKEN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund et al (U.S. Pat. 6629675) in view of Chave (U.S. Pat. 4893788).
Regarding claim 10, Bjorklund discloses an assembly comprising: a spiral member 42 having a first end 48 and a second end 50, the first end 48 having a linear portion (as seen in Fig. 2 below) affixed to the post 22 such that a cross-section of the first end 48 faces upwardly, the spiral member 42 having a curved portion 46 extending from the linear portion of the first end 48, the curved portion 46 having an exterior surface, the second end 50 having an outer surface that overlies in spaced relation to the exterior surface of the curved portion (as seen in Fig. 3); the second end 50 having an end surface across a cross-section thereof facing upwardly (as seen in Fig. 2), where the spiral member 42 is capable of being oriented in a different position (see discussion in col. 6, lines 28-31); and a line 18 extending through an interior of the spiral member 42, the space between the exterior surface of the curved portion and the outer surface of the second end 50 capable of having a distance that is greater than a diameter or a 18 (as discussed in col. 5, lines 61-66), where the spiral member 42 is configured relative to the post 22 to hold the line at a specific height.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reorient and secure the first end 48 of the spiral member 42 to the post 22, in a manner to face the cross section of the first end 48 upwardly, to suit the needs of the intended application, such as accommodating larger or smaller wires, as taught to be desirable by Bjorklund (see discussion in col. 6, lines 28-31).  
Regarding claim 10, Bjorklund, is discussed above and fails to explicitly disclose where the post 22 is an outdoor fence post.  However, Bjorklund, discloses that his cable management device, “should not be limited to use in connection with the protector bays employed in connection with various telecommunications applications” (as discussed in col. 4, lines 10-14).  Chave discloses an assembly comprising an outdoor fence post 18; a spiral member 1 having a first end 9 and a second end 10, for holding a horizontal line 15, where the spiral member 1 holds the line 15 at a certain height.  
Therefore, it is submitted that one of ordinary skill in the art would have selected Bjorklund’s application for mounting a wire on a fence post, as it is another field which would benefit from Bjorklund’s cable management system.  Further, the Examiner notes that, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the assembly of Bjorklund within the environment of an outdoor post, in order to provide a cable support apparatus that is relatively inexpensive to manufacture and easy to install and to support a myriad of different types of flexible members 
Regarding claim 12, Bjorklund discloses the article, where the line 18 is a wire or a bundle of wires.
Regarding claim 13, Bjorklund discloses the article, further comprising: a mounting surface capable of being affixed to the linear portion of the first end 48 of the spiral member 42, the mounting surface affixed to the post 22.
Regarding claim 14, Bjorklund discloses the article, the mounting surface being a plate, the linear portion of the first end 48 capable of being welded directly to a face of the plate, the spiral member 42 extending transversely outwardly of the face of the plate (as seen in Fig. 2 and discussed in col. 6, lines 7-9).
Regarding claim 15, Bjorklund discloses the article, the spiral member 42 having a circular cross-section (as seen in Figs. 2-3).
Regarding claim 17, Bjorklund discloses the article, the curved portion capable of extending for greater than 360° (as discussed in col. 5, lines 61-66).


    PNG
    media_image2.png
    752
    382
    media_image2.png
    Greyscale



(2) Response to Argument
Regarding the Applicant’s argument that Bjorklund’s device fails to teach where the first end of the spiral member has a linear portion affixed to the fence post, such that a cross-section of the first end faces upwardly, the Examiner submits the following.  As disclosed in col. 6, lines 28-31, Bjorklund teaches that his rings are capable of being affixed in a variety of orientations.  Further, the Examiner notes that rotating the spiral member 42 of Bjorklund by 180°, the cross-section of the first end 48 would face upwardly.  When the spiral member 42 is attached to the side of a post 22 and reoriented as suggested, the below figure depicts such an assembly, as stated in the Final Rejection.  Therefore, it is submitted that Bjorklund’s device teaches the limitations, as claimed.

    PNG
    media_image3.png
    669
    367
    media_image3.png
    Greyscale



Respectfully submitted,
/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        
Conferees:
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632                                                                                                                                                                                                        
/HEATHER C SHACKELFORD/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.